DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on December 7, 2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2020 is in compliance with 37 CFR 1.97 and thus has been considered by the Examiner.
                Status of Claims
Claims 1-20 are pending and have been examined. The claim rejections and objections to the Specification are set forth below.
Specification
The disclosure is objected to because of the following informalities: 
On page 2, paragraph [0005], “wherein after expiration…period. The user may be…” should be “wherein after expiration…period, the user may be…”.
Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.
As to claims 2-10 & 12-19, every instance where “electric vehicle (EV)” is recited can simply be replaced with “EV” because it has already been defined in the independent claim.
As to claims 7-8, 10 & 17-18, “wherein the processor notifies” in claims 7-8 should be “wherein the processor further notifies”, “wherein the processor adjusts” should be “wherein the processor further adjusts” and “comprising notifying” in claims 17-18 should be “further comprising notifying” to denote that these are extra steps not in independent claims 1 & 11.
As to claim 11, a processor or other similar piece of computing hardware should be added to the claim as performing each of the steps because in the absence of such hardware, it will be assumed that a human being performs these steps manually.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system (independent claim 1), a computer implemented method (independent claim 11), and another system (independent claim 20), all of which constitute at least one statutory category of invention (e.g., process or machine).
Step 2A, Prong One:  The Examiner has identified independent computer implemented “method” claim 11 as the claim that best represents the claimed invention for analysis and is similar to independent “system” claims 1 & 20.  The claim recites a method for electric vehicle (EV) charging station management, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving an indication of an EV of a user initiating charging at an EV charging station; determining a charge time for the EV, the charge time indicative of an amount of time the EV charging station supplies a charge to the EV; receiving data indicative of a real-world user activity at a location within a threshold distance from the EV charging station; and adjusting a grace period associated with the charge time for the EV based on the data indicative of the real-world user activity, wherein after expiration of the charge time and the grace period, the user is billed a fee for occupying the EV occupying the EV charging station”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving an indication of a user initiating charging of an EV at an EV charging station, determining a charge time, receiving data indicative of a real-world user activity, and adjusting a grace period associated with the charge time for the EV. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of an electric vehicle (EV) and an EV charging station to perform all the steps. A plain reading of FIGS. 6-7 as well as its associated descriptions in paragraphs [0049]-[0063] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0017] (“A "processor", as used herein, processes signals and performs general computing and arithmetic functions. Signals processed by the processor may include digital signals, data signals, computer instructions, processor instructions, messages, a bit, a bit stream, or other means that may be received, transmitted, and/or detected. Generally, the processor may be a variety of various processors including multiple single and multicore processors and co-processors and other multiple single and multicore processor and co-processor architectures.”). Hence, the additional elements of the EV and the EV charging station function as generic vehicles and charging stations (and computing devices in such vehicles and charging stations) such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the additional elements of the EV and EV charging station of independent claim 11, independent claims 1 & 20 also contain the generic computing components of: a system (claims 1 & 20), a processor and a memory (claims 1 & 20).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the EV (claims 1, 11 & 20), the EV charging station (claims 1, 11 & 20), the system (claims 1 & 20) and the processor and the memory (claims 1 & 20) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 11 is not patent eligible, nor are independent claims 1 & 20 based on similar reasoning and rationale.
Dependent claims 2-10 & 12-19, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 12, the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the charge time for the EV is an estimated time to full charge of the EV” (claim 2) and “The method for electric vehicle (EV) charging station management of claim 11, wherein the charge time for the EV is an estimated time to full charge of the EV” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the charge time in a method for electric vehicle (EV) charging station management.
In claims 3-6, 9, 13-16 & 19, the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes physically moving an item to a grocery cart or a basket” (claim 3), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes a monetary transaction above a threshold amount” (claim 4), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes a dining experience at a restaurant” (claim 5), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes adding items to a virtual shopping cart via a shopping application” (claim 6), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes an interaction with an employee of a retail establishment” (claim 9), “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes physically moving an item to a grocery cart or a basket” (claim 13), “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes a monetary transaction above a threshold amount” (claim 14) and “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes a dining experience at a restaurant” (claim 15), “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes adding items to a virtual shopping cart via a shopping application” (claim 16) and “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes an interaction with an employee of a retail establishment” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the real-world user activity in a method for electric vehicle (EV) charging station management.
In claims 7-8 & 17-18, the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the processor notifies the user of the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 7), “The system for electric vehicle (EV) charging station management of claim 1, wherein the processor notifies the user of a threshold prior to the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 8), “The method for electric vehicle (EV) charging station management of claim 11, comprising notifying the user of the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 17) and “The method for electric vehicle (EV) charging station management of claim 11, comprising notifying the user of a threshold prior to the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., notify/notifying steps) in a method for electric vehicle (EV) charging station management.
In claim 10, the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the processor adjusts a status of an order placed by the user via a shopping application based on the indication of the EV initiating charging at the EV charging station”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., an adjust step) in a method for electric vehicle (EV) charging station management.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al., U.S. Pat. Pub. 2018/0111494 A1 (“Penilla”).
As to claim 1, Penilla discloses “A system for electric vehicle (EV) charging station management, comprising: a processor and a memory storing instructions that are operable, when executed by the processor, to cause the processor to perform:” (Penilla, Abstract (“A cloud system is configured to execute method operations for communicating with connected vehicles of users having user accounts with the cloud system. One example method includes receiving a signal from of an electric vehicle that is associated to a user account. The signal of the electric vehicle is received in response to the electric vehicle parking over a charging pad of a charging unit, and the charging unit is one of a plurality of charging units located in various geo-locations…”)); [0027], [0035], [0037], [0042], [0045], [0055], [0066], [0254] (processor); [0097] (“The applications run in the vehicle electronics include wireless communication logic and circuitry, memory and a processor.”); [0220] (“For example, a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services.”); [0284] (microprocessor systems, microprocessor-based…electronics).
“receiving an indication of an EV of a user initiating charging at an EV charging station”. See, e.g., Penilla, para. [0257] (“For example, if the charging station wishes to fill a plurality a charging slots during a particular slow time, the charging station can communicate with the cloud processing and publish availability of its charging stations per particular period of time. A database associated with cloud processing will hold this information so it can be dynamically updated and accessed in real-time by users to fill their charging needs of their electric vehicles.”).
“determining a charge time for the EV, the charge time indicative of an amount of time the EV charging station supplies a charge to the EV”. See, e.g., Penilla, para. [0257] (“During that particular period of time, the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station…For instance, if the charging stations are located near a particular business, that particular business can sponsor discounts or rewards at the charging station to drive traffic to or near that particular business. When users are charging their vehicles at the particular station near the particular business, users can spend their time at the particular business while their vehicle is being charged.”).
“receiving data indicative of a real-world user activity at a location within a threshold distance from the EV charging station; and”. See, e.g., Penilla, para. [0257] (“For instance, if the charging stations are located near a particular business, that particular business can sponsor discounts or rewards at the charging station to drive traffic to or near that particular business. When users are charging their vehicles at the particular station near the particular business, users can spend their time at the particular business while their vehicle is being charged.”); [0181] (“In one embodiment, driver can input their destination, destination time, destination length of stay, among other metrics either from a computer, or any networked device. This information is then processed by a charging parking spot reservation system. The system will then search a radius around the user's destination and return a listing of charging parking spots, time of availability closest to the user's arrival time, charge pricing, length of time available, among other information. In one embodiment, the inventory of charging parking spaces may be similar to the inventory of meeting rooms in an office environment. For example, just as an office worker can browse a listing of open meeting rooms and book them in advance, so can user pre-book a parking spot close to where they will be needing to park for their destination (e.g., dinner reservation, event reservation, next to their place of work, next to the next errand location, etc.).”).
“adjusting a grace period associated with the charge time for the EV based on the data indicative of the real-world user activity, wherein after expiration of the charge time and the grace period, the user is billed a fee for occupying the EV occupying the EV charging station”. See, e.g., Penilla, paras. [0164] (“At time t2, if the user has not yet returned to his car, the user can be provided with a notification that the user must remove his car from the charging spot or else pay a fine or pay a fee to stay in the spot for some time.”); [0165] (“If the user decides at time t3 that the user wants to stay in the slot, the user can pay a fee to remain in the slot instead of getting a fine.”); [0171] (“The user can punch in the number into the phone/or car display (or sync to the local communications interface) to release the cord that is lowered or provided so the user can plug in the car. This will give the user charge for the car for a fee and the user can be notified when the charge is done or its progress.”); [0182] (“A user can book their charging parking spot in advance and pre-pay not only the parking fee for the amount of time the car will be taking up the space, but also pre-pay the amount of charge time the user will be using.”); [0183] (“the remaining time up to the one hour can be charged to the user as a prorated parking fee. Using the example, if the user reserves one hour, and only charges for 30 min, the user will be charged for the 30 min of charge (depending on charge consumed), and 30 min of parking time, as the user will continue to occupy the space.”); [0240] (paying a fee to purchase volt bars); [0245] (fee adjustments); [0255] (convenience fees).
As to claim 11, and for the same reasons as above, Penilla also discloses a “computer implemented method for electric vehicle (EV) charging station management, comprising: receiving an indication of an EV of a user initiating charging at an EV charging station; determining a charge time for the EV, the charge time indicative of an amount of time the EV charging station supplies a charge to the EV; receiving data indicative of a real-world user activity at a location within a threshold distance from the EV charging station; and adjusting a grace period associated with the charge time for the EV based on the data indicative of the real-world user activity, wherein after expiration of the charge time and the grace period, the user is billed a fee for occupying the EV occupying the EV charging station”. See Penilla, Abstract (mentions of “methods”). 
As to claim 20, and for the same reasons as above, Penilla also discloses a “system for electric vehicle (EV) charging station management, comprising: a processor and a memory storing instructions that are operable, when executed by the processor, to cause the processor to perform: receiving an indication of an EV of a user initiating charging at an EV charging station; determining a charge time for the EV, the charge time indicative of an amount of time the EV charging station supplies a charge to the EV; receiving data indicative of a real-world user activity at a location within a threshold distance from the EV charging station; and adjusting a grace period associated with the charge time for the EV based on the data indicative of the real-world user activity, wherein after expiration of the charge time and the grace period, the user is billed a fee for occupying the EV occupying the EV charging station; and a charge controller controlling the EV charging station based on the charge time determined for the EV.” See Penilla, para. [0210] (“In one embodiment, the charging unit computer [charge controller] may control the operation of the charging surface or pad and it's systems and interfaces.”).
As to claims 2 & 12, Penilla also discloses the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the charge time for the EV is an estimated time to full charge of the EV” (claim 2) and “The method for electric vehicle (EV) charging station management of claim 11, wherein the charge time for the EV is an estimated time to full charge of the EV” (claim 12). See, e.g., Penilla, paras. [0011] (“The charging of the vehicle can be for a short amount of time (e.g., minutes or seconds, or for hours or factions of hours, or for days or months), or until the charge level is full.”); [0105] (EV full of charge); [0166], [0170], [0183] (EV fully charged); [0173], [0174], [0182], [0184], [0185]-[0186], [0189], [0211], [0253] (mentioning “charge time” of a vehicle implying it is the time to fully charge the EV); [0190] (“The charging can also stop automatically when the vehicle battery is determined to be full.”). 
As to claims 3-6, 9, 13-16 & 19, Penilla also discloses the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes physically moving an item to a grocery cart or a basket” (claim 3), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes a monetary transaction above a threshold amount” (claim 4), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes a dining experience at a restaurant” (claim 5), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes adding items to a virtual shopping cart via a shopping application” (claim 6), “The system for electric vehicle (EV) charging station management of claim 1, wherein the real-world user activity includes an interaction with an employee of a retail establishment” (claim 9), “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes physically moving an item to a grocery cart or a basket” (claim 13), “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes a monetary transaction above a threshold amount” (claim 14) and “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes a dining experience at a restaurant” (claim 15), “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes adding items to a virtual shopping cart via a shopping application” (claim 16) and “The method for electric vehicle (EV) charging station management of claim 11, wherein the real-world user activity includes an interaction with an employee of a retail establishment” (claim 19). See, e.g., Penilla, paras. [0099]-[0100], [0125], [0141], [0177] (proximity near a coffee shop and providing a discount on the coffee or charge); [0181] (“For example, just as an office worker can browse a listing of open meeting rooms and book them in advance, so can user pre-book a parking spot close to where they will be needing to park for their destination (e.g., dinner reservation, event reservation, next to their place of work, next to the next errand location, etc.).”); [0197] (charging a vehicle while shopping around town); [0257] (“During that particular period of time, the charging station can offer discounts or rewards to users so that drivers can decide to visit the charging station instead of another charging station. Still further, charging stations can offer discounts for users to use the particular charging station, and the discounts can be offered by more than one party or entity. For instance, if the charging stations are located near a particular business, that particular business can sponsor discounts or rewards at the charging station to drive traffic to or near that particular business. When users are charging their vehicles at the particular station near the particular business, users can spend their time at the particular business while their vehicle is being charged.”); [0258] (“For example, charging plugs can be installed at various nontraditional locations, such as parking lots of retail stores. Other examples locations can include, without limitation, parks, city streets, parking garages, post offices, government areas, schools, offices complexes or campuses, coffee shops, malls, strip malls, box store parking lots, beach parking, homes, public roads, etc. If a large retail store has a large parking lot, a portion of that parking lot can be dedicated for charging plugs, which can be used by customers while the customers shop at the retail location. In such a situation, the owners of the retail store that have charging plugs assigned to particular parking spots, can publish availability of those charging plugs through the cloud processing network.”); [0268] (“In some embodiments, the discounts are provided by a combination of the charge station and retail shops nearby. In other embodiments, the retail shops and plugs/charge providers can provide combined packages of discounts, which could drive users to their location. Accordingly, it should be understood that the dynamic generation of paths could be sponsored, such that the user can be provided with identification of charging locations along a particular path, and the discounts that may be provided along those particular paths.”).
As to claims 7-8 & 17-18, Penilla also discloses the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the processor notifies the user of the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 7), “The system for electric vehicle (EV) charging station management of claim 1, wherein the processor notifies the user of a threshold prior to the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 8), “The method for electric vehicle (EV) charging station management of claim 11, comprising notifying the user of the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 17) and “The method for electric vehicle (EV) charging station management of claim 11, comprising notifying the user of a threshold prior to the adjustment of the charge time for the EV, the adjustment of the charging rate for the EV, or the adjustment to the grace period” (claim 18). See, e.g., Penilla, FIG. 15, paras. [0079] (“FIG. 15 shows an example where a user can receive notification during charge sessions and ways of paying or buying goods to say in the slot when charge is complete, in accordance with one embodiment.”); [0095] (receiving a notification about charging); [0145] (notified on discounts for charging); [0157] (“Notifications for the user, once charge has begun can also be set, either at the CU or on the user's device (e.g., on screens of graphical user interface).”); [0164] (“FIG. 15 shows an example where a user, e.g., Bob, can receive a notification at time to, where the system notifies Bob that his car will be charged in 5 min. If the user gets this notification, the user can return to his car timely (e.g., so the user avoids a penalty for occupying a charging spot beyond when the vehicle is actively charging). At time t1, the user can receive a notification on his device (e.g., smartphone or portable device having access to the internet) that his car is charged. At time t2, if the user has not yet returned to his car, the user can be provided with a notification that the user must remove his car from the charging spot or else pay a fine or pay a fee to stay in the spot for some time.”); [0165] (“If the user decides at time t3 that the user wants to stay in the slot, the user can pay a fee to remain in the slot instead of getting a fine. In one embodiment, if the user is visiting a local store while at time t3, the user can be provided with a notification or data that the user can purchase some items at the store, e.g., 10, and the user will be allowed to stay in the spot longer.”); [0166] (“If the user gets the notification and decides to pay for time to say in the slot, the light on the CU may be changed to a color other than red (or change the indicator to not finished or charging is in progress), so that nearby people will not get annoyed that the vehicle is taking up a CU spot when fully charged.”); [0169] (notifications for the charge); [0171] (user notified when charge is done or in progress); [0172] (notifications to user’s device of charge services); [0184] (notifications of charge status).
As to claim 10, Penilla also discloses the limitations of “The system for electric vehicle (EV) charging station management of claim 1, wherein the processor adjusts a status of an order placed by the user via a shopping application based on the indication of the EV initiating charging at the EV charging station”. See, e.g., Penilla, para. [0187] (“In some implementations, the park and charge reservation system will have a mobile application component that may alert the driver when their park and/or charge will be expiring as well as provide periodic reminders of their expiration time.”); [0240] (“By compiling this information, the kiosk system can interface with the central hub, which provides information to users accessing an Internet application (mobile application), so that users can locate the closest kiosk system or the closest kiosk system having discounts.”).
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Goei et al., U.S. Pat. Pub. 2022/0111747 A1 – for discussing similar subject matter to the claims (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
September 29, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/29/2022